In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________

                        No. 02-18-00273-CV
                   ___________________________

COLUMBIA MEDICAL CENTER OF ARLINGTON SUBSIDIARY L.P. D/B/A
MEDICAL CENTER ARLINGTON, COLUMBIA NORTH TEXAS SUBSIDIARY
GP, L.L.C., MERIDIAN ARLINGTON SNF, L.P. D/B/A ARBROOK PLAZA,
MERIDIAN HMG LONG TERM CARE, L.L.C., MAS GENPAR L.L.C., AND
                 HMG SERVICES, L.L.C., Appellants

                                    V.

ANGELA CARTWRIGHT, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
       ESTATE OF CAROLYN MALLORY, DECEASED, Appellee


               On Appeal from the 342nd District Court
                       Tarrant County, Texas
                   Trial Court No. 342-292449-17


             Before Pittman, J.; Sudderth, C.J.; and Bassel, J.
                  Per Curiam Memorandum Opinion
                             MEMORANDUM OPINION

       We have considered “Appellants Columbia Medical Center of Arlington

Subsidiary, L.P. d/b/a Medical Center Arlington’s and Columbia North Texas

Subsidiary GP, L.L.C.’s Unopposed Motion to Dismiss Appeal.”                    We grant the

motion and dismiss the appeal as to the Columbia Appellants only. See Tex. R. App.

P. 42.1(a)(1), 43.2(f).

       This case shall hereafter be styled “Meridian Arlington SNF, L.P. d/b/a Arbrook

Plaza, Meridian HMG Long Term Care, L.L.C., MAS Genpar L.L.C., and HMG Services,

L.L.C. v. Angela Cartwright, Individually and as Representative of the Estate of Carolyn Mallory,

Deceased.”

       The parties will be notified when a submission date has been set.

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                           Per Curiam

Delivered: June 6, 2019




                                               2